Citation Nr: 0943106	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-39 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

3.  Entitlement to an initial compensable evaluation for 
migraine headaches, for the period from February 19, 1993, 
through September 9, 2007.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches, for the period beginning on 
September 10, 2007.  



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to February 
1993.

The appealed claims for higher initial evaluations for 
migraine headaches come before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
awarding service connection for that disorder and assigning a 
noncompensable rating effective from February 19, 1993, and a 
30 percent rating effective September 10, 2007.  

The Veteran also appealed initial rating determinations for 
low back strain, and those issues are the subject of a 
separate Board remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claims for higher initial (staged) evaluations 
for migraine headaches are the subject of request for a 
videoconference hearing.  By a VA Form 9 submitted in 
December 2008, the Veteran requested a videoconference 
hearing to address those claims.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the earliest available opportunity, 
as the docket permits, to afford him the 
opportunity to address his appealed migraine 
headaches initial ratings claims.  All 
correspondence and any hearing transcripts 
regarding this hearing should be associated 
with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

